Name: Commission Regulation (EEC) No 2490/89 of 14 August 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities No L 238/3115. 8 . 89 COMMISSION REGULATION (EEC) No 2490/89 of 14 August 1989 fixing the amount of the subsidy on oil seeds fixed ; whereas the amount of the subsidy for the 1989/90 year has been provisionally calculated on the basis of an abatement of ECU 3,44 per 100 kilograms for colza and rape seed, and of ECU 11,55 per 100 kilograms for sunflower seed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEQ No 1225/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1 678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2466/89 (4), Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2342/89 f), as last amended by Regulation (EEC) No 2467/89 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2342/89 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1989/90 year, has not, to date, been HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in : the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (I0) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (u) for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4 . However, the amount of the subsidy for colza, rape and sunflower seed will be confirmed or replaced as from 15 August 1989 to take into account the consequences of the application of the system of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 15 August 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 August 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9. 1966, p. 3025/66. (4 OJ No L 128 , 11 . 5 . 1989, p. 15 . (J) OJ No L 164, 24. 6. 1985, p. 11 . . (4) OJ No L 234, 11 . 8 . 1989, p. 37. 0 OJ No L 167, 25. 7. 1972, p. 9 . ( «) OJ No L 197, 26. 7. 1988, p. 10 . f) OJ No L 222, 1 . 8 . 1989, p . 21 . (") OJ No L 234, 11 . 8 . 1989, p. 38 . O OJ No L 266, 28 . 9 . 1983, p. 1 . (10) OJ No L 53, 1 . 3. 1986, p . 47. (") OJ No L 183, 3. 7. 1987, p. 18 . No L 238/32 Official Journal of the European Communities 15. 8 . 89 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 8 (') 1st period 9 (&gt;) 2nd period io o 3rd period 110 4th period 12 (') 5th period 10 1 . Gross aids (ECU) :  Spain 1,170 1,170 1,170 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 21,904 21,982 21,702 21,906 22,184 22,223 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 52,00 52,19 51,53 52,01 52,67 52^1  Netherlands (Fl) 57,78 57,99 57,25 57,78 58,52 58,79  BLEU (Bfrs/Lfrs) 1 057,68 1 061,44 1 047,92 1 057,77 1 071,20 1 073,08  France (FF) 166,42 167,03 164,83 166,40 168,54 168,81  Denmark (Dkr) 195,60 196,30 193,80 195,62 198,10 198,45  Ireland ( £ Irl) 18,522 18,590 18,346 18,520 18,758 18,788  United Kingdom ( £) 14,576 14,635 14,406 14,514 14,711 14,629  Italy (Lit) 36 678 36 808 36 333 36 613 37 078 36 960  Greece (Dr) 3 622,39 3 621,87 3 536,35 3 531,32 3 582,18 3 487,17 (b) Seed harvested in Spain and processed :  in Spain (Pta) 178,89 178,89 178,89 178,89 178,89 178,89  in another Member State (Pta) 3 431,71 3 443,08 3 395,16 3 416,56 3 458,85 3 438,40 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 838,69 4 853,82 4 784,32 4 756,34 4 802,35 4 740,18 (') Subject to the consequences of the application of the system of maximum guaranteed quantities. 15. 8 . 89 Official Journal of the European Communities No L 238/33 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 8 « 1st period 9 (.) 2nd period loo 3rd period " (') 4th period 12 (') 5th period l (l) 1 . Gross aids (ECU) :  Spain 3,670 3,670 3,670 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 24,404 24,482 24,202 24,406 24,684 24,723 2. Final aids : (a) Seed harvested and processed in : \  Federal Republic of Germany (DM) 57,91 58,09 57,43 57,91 58,57 58,81  Netherlands (Fl) 64,37 64,58 63,84 64,38 65,11 65,39  BLEU (Bfrs/Lfrs) 1 178,39 1 182,16 1 168,64 1 178,49 1 191,91 1 193,80  France (FF) 185,66 186,27 184,08 185,64 187,79 188,05  Denmark (Dkr) i 217,93 218,63 216,13 217,95 220,43 220,78  Ireland ( £ Irl) 20,664 20,732 20,487 20,662 20,900 20,930  United Kingdom ( £) 16,329 16,388 16,159 16,267 16,464 16,383  Italy (Lit) 40 861 40 991 40 516 40 795 41 261 41 142  Greece (Dr) 4 070,86 4 070,34 3 984,82 3 979,79 4 030,65 3 935,64 (b) Seed harvested in Spain and processed :  in Spain (Pta) 561,13 561,13 561,13 561,13 561,13 561,13  in another Member State (Pta) 3 813,95 3 825,32 3 777,40 3 798,80 3 841,09 3 820,64 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 480,01 480,01 480,01 480,01 480,01 480,01  in another Member State (Esc) 5 318,69 5 333,82 5 264,33 5 236,34 5 282,36 5 220,19 (') Subject to the consequences of the application of the system of maximum guaranteed quantities. 15. 8 . 89No L 238/34 Official Journal of the European Communities ANNEX III Aids to sunflower seed (amounts per 100 kg) i Current 8 (&gt;) 1st period *('): 2nd period 10 (') 3rd period ll (') 4th period 12 (') 1 . Gross aids (ECU): \ I  Spain 6,890 6,890 6,890 6,890 6,890  Portugal , 0,000 0,000 0,000 0,000 0,000  Other Member States 20,204 20,335 21,164 21,174 21,166 2. Final aids : l l (a) Seed harvested and processed in (2) : 1 l  Federal Republic of Germany (DM) 48,11 48,42 50,36 50,39 50,38  Netherlands (Fl) 53,30 53,64 55,83 55,85 55,83  BLEU (Bfrs/Lfrs) 975,59 981,91 1 021,94 1 022,43 1 022,04  France (FF) 152,37 153,40 159,91 159,94 159,83  Denmark (Dkr) 180,42 181,59 189,00 189,09 189,01  Ireland ( £ Irl) 16,959 17,073 17,798 17,801 17,789  United Kingdom ( £) 13,039 13,138 13,742 13,689 13,666  Italy (Lit) 33 848 34 067 35 442 35 375 35 361  Greece (Dr) 3 183,20 3 186,28 3 314,65 3 253,98 3 244,42 (b) Seed harvested in Spain and processed : I I  in Spain (Pta) 1 053,45 1 053,45 1 053,45 1 053,45 1 053,45  in another Member State (Pta) 3 418,70 3 437,79 3 549,07 3 538,84 3 539,40 (c) Seed harvested in Portugal and processed : I I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 217,13 6 243,21 6 388,17 6 305,80 6 293,72  in another Member State (Esc) 6 059,13 6 084,55 6 225,82 6 145,55 6 133,78 3. Compensatory aids : |||| ll  in Spain (Pta) 3 371,39 3 390,48 3 503,19 3 492,97 3 493,52 4. Special aid : ||||ll  in Portugal (Esc) 6 059,13 6 084,55 6 225,82 6 145,55 6 133,78 (') Subject in the case of fixing for the 1989/90 marketing year to the consequences of the application of the system of maximum guaranteed quantities. (*) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) - Current 8 1st period 9 2nd period 10 3rd period 11 4th period 12 5th period 1 DM 2,075770 2,072500 2,069220 2,066040 2,066040 2,056840 Fl 2,338920 2,335110 2,331150 2,327460 2,327460 2,316750 Bfrs/Lfrs 43,451300 43,436500 43,419400 43,401800 43,401800 43,340700 FF 7,014040 7,014220 7,014220 7,013970 7,013970 7,015130 Dkr 8,067340 8,069840 8,072080 8,073850 8,073850 8,085880 £Irl 0,775758 0,775482 0,775874 0,776064 0,776064 0,778388 £ 0,674269 0,676441 0,678787 0,680964 0,680964 0,687318 Lit 1 492,62 1 496,69 1 500,54 1 504,33 1 504,33 1 515,46 Dr 179,35100 181,38800 183,38800 186,19200 186,19200 192,76100 : Esc 173,63600 174,43900 175,48300 176,35200 176,35200 180,23700 Pta 130,18400 130,75200 131,25300 131,84200 131,84200 133,44300